 

 

Case 1:19-cr-00437-KWR Document 18 Filed 02/15/19 Page1of1

FILED

NITED STATES DISTRICT COURT
ALBUQUERQUE, NEW MEXICO

FEB.1 5 2019

IN THE UNITED STATES DISTRICT COURT Y

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA, )
)
Plaintiff, ) cRiminaLno. |4-43108
) . '
vs. ) . . . 8 cetartiota aw amaer +
) 18U.S.C. §§ 1153 and 1112: Voluntary
PATRICK YELLOWHAIR, ) Manslaughter.
)
Defendant. )
INFORMATION

The United States Attorney charges:

On or about October 3, 2018, in Indian Country, in San Juan County, in the District of
New Mexico, the defendant, PATRICK YELLOWHAIR, an Indian, upon a sudden quarrel and
heat of passion, unlawfully killed John Doe and in so doing acted recklessly with extreme

disregard for human life.

In violation of 18 U.S.C. §§ 1153 and 1112.

JOHN C. ANDERSON
United States Attorney

L

LLISON JAROS
Assistant U.S. Attorney
P.O. Box 607
Albuquerque, NM 87103
505-346-7274
